Citation Nr: 1709075	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  12-26 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, T.L., and J.L.


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to March 1980.  The Veteran also served in the Georgia Army National Guard from August 1985 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of this proceeding is associated with the Veteran's claims file.  

This matter was previously before the Board in August 2016, when it was remanded for additional development.  

The Board observes that in his July 2011 notice of disagreement and a July 2013 statement, the Veteran characterized his claim as one for schizophrenia (also claimed as psychiatric disorder), nervous reaction disorder, agoraphobia/social disorder, and manic depression/secondary to nervous disorder.  The Board finds that these conditions comprise the same claim as that which was previously denied, namely, service connection for a psychiatric disorder, to include schizophrenia.  Here, the Veteran's "nervous disorder," "agoraphobia/social disorder," and "manic depression" appear to be manifestations of the Veteran's previously-claimed psychiatric condition.  As reflected in the Veteran's initial claim for service connection in March 1990, he has long characterized his psychotic disorder as a "nervous condition" and/or "psychosis/chronic paranoid schizophrenia."  Moreover, the Court has previously stressed that "'any' psychiatric condition includes a psychological nervous condition."  See Velez v. Shinseki, 23 Vet. App. 199, 205 (2009).  Additionally, at the time of the last final rating decision in February 2003, the Veteran's medical treatment records showed treatment for schizophrenia, including "bipolar type," paranoid ideations involving others, and symptoms such as depressed mood and anxiety.  Finally, a review of the February 2003 rating decision shows that the RO considered whether there was new and material evidence to reopen a claim for service connection for any psychiatric disorder, including schizophrenia.  Thus, the claimed conditions of nervous reaction disorder, agoraphobia/social disorder, and manic depression/secondary to nervous disorder do not constitute new claims.  Instead, they are reasonably encompassed by his previously denied claim for a psychiatric disorder, to include schizophrenia.  See id.  As such, the Board must determine whether new and material evidence has been received to reopen the Veteran's previously denied claim.  

As noted in the Board's August 2016 remand order, the issue of entitlement to non-service connected pension has been raised by the record in a VA Form 21-526, Veteran's Application for Compensation and/or Pension, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied the Veteran's request to reopen his claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia, based on the determination that the evidence of record demonstrated the onset of a nervous disorder during a period other than active military service and not within a presumptive term.  

2.  The additional evidence associated with the claims file following the February 2003 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, nor does it raise a reasonable possibility of substantiating the Veteran's claim.  

3.  Service treatment records that have been associated with the claims file since the February 2003 rating decision are duplicative of service treatment records that were previously associated with the claims file when VA decided the Veteran's claim.  

CONCLUSIONS OF LAW

1.  The February 2003 rating decision, which denied the Veteran's request to reopen his claim for service connection for a psychiatric disorder, to include schizophrenia, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.200, 20.201, 20.302, 20.1103 (2016).  

2.  The additional evidence received since the February 2003 rating decision is not new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board previously remanded the Veteran's claim for additional development in August 2016.  As there was an indication that there might have been outstanding treatment records that were pertinent to the Veteran's claim, the Board instructed the AOJ to attempt to obtain outstanding treatment records.  

In August 2016, VA sent the Veteran a letter asking that he provide the names, addresses, and approximate dates of treatment of all medical care providers, both VA and non-VA, who have provided him with treatment for his claimed acquired psychiatric disorder that was not already of record.  The letter indicated that the Board was particularly interested in records from Central State Hospital, to include those dated from October 2011 to present, the Community Mental Health Center in Dublin, and any VA treatment since August 20, 2012.  A VA Form 21-4142, Authorization to Disclose Information, and a VA Form 21-4138, Statement in Support of Claim, were enclosed for the Veteran to complete.  The Veteran did not return either form, nor did he otherwise respond to the August 2016 letter.  In light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO provided pre-adjudication VCAA notice, by letter, in April 2011.  The Board finds that VA has therefore fulfilled its duty to notify the Veteran.  

	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service medical treatment records from VA and non-VA providers, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Under VA's duty to assist, it must attempt to obtain relevant VA treatment records, in addition to relevant private treatment records, that are adequately identified.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Board notes that during his June 2016 hearing, the Veteran indicated he used to see a VA physician identified as Dr. Peterson for his schizophrenia.  At the time of the Board's August 2016 remand order, treatment records from the Dublin VA Medical Center dating from April 2003 to August 2012 had been associated with the Veteran's claims file, which included mental health treatment records.  As they did not document treatment from a provider named Dr. Peterson, the Board remanded the Veteran's claim, in part, to obtain outstanding VA treatment records.  As noted above, in August 2016, VA sent the Veteran a letter asking him to identify any treatment from VA medical providers that was not already of record, and the Veteran failed to respond.  As the Veteran has only identified treatment records from the Dublin VAMC, and neither the Veteran nor his representative has provided additional information for VA to identify and locate any potentially outstanding records, the Board finds that it does not have a further duty to attempt to obtain VA treatment records prior to adjudicating the instant claim.  38 C.F.R. § 3.159(c)(2)(i) (providing that a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from federal agencies, including VA medical facilities); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that the VA's duty to assist is not a "one-way street" and that a claimant has a duty to cooperate with the VA in developing evidence to support a claim).  

The Board also remanded the Veteran's claim to attempt to obtain outstanding private treatment records.  As the Board noted in its remand order, during the June 2016 Board hearing, the Veteran testified that he continued to receive treatment at the Community Mental Health Center in Dublin, Georgia.  Additionally, a November 2015 correspondence from Central State Hospital indicated that the Veteran had been hospitalized at the facility since July 2015.  As detailed above, VA sent the Veteran a letter in August 2016 asking him to identify any outstanding private treatment, or to send any outstanding medical records to VA himself.  The letter specifically referenced potentially outstanding treatment records from Central State Hospital and the Community Mental Health Center.  The Veteran did not complete and submit the authorization release forms, nor did he otherwise respond to the August 2016 letter.  As such, the Board finds that it does not have a further duty to attempt to obtain these treatment records prior to adjudicating the instant claim.  38 C.F.R. § 3.159(c)(1)(i); see also Hayes, 5 Vet. App. at 68.  

The Board observes that during the course of the instant appeal, the Veteran filed VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, which authorized VA to obtain medical records from Dr. M. Long and the Augusta State Medical Prison.  As set forth in an April 2011 response from Dr. Long, there were no records available pertaining to the Veteran, and any SSA-related files were destroyed.  The Veteran was informed of the unavailability of records from Dr. Long in the July 2011 rating decision and August 2012 Statement of the Case.  He has not submitted copies of these records to VA since being placed on notice of their unavailability; however, the Board notes that medical records obtained from SSA include psychiatric evaluations completed by Dr. Long.  VA also received a negative response from the Augusta State Medical Prison in April 2011, noting that the request was being forwarded to the Johnson State Prison.  The Board notes that treatment records from the Georgia Department of Corrections, which include treatment records from the Johnson facility, were associated with the Veteran's claims file in October 2011.  In light of this history, the Board finds that it does not have a further duty to attempt to obtain private treatment records, including those from Dr. Long.  See 38 C.F.R. § 3.159(c)(1).  

In general, VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, in claims to reopen a finally adjudicated claim, VA is only required to provide a medical examination or obtain a medical opinion if new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (2003) ("[W]ithout the introduction of new and material evidence, VA is not required to provide a medical examination or opinion" in claims to reopen a previously adjudicated claim).  The Board observes that in August 2012, the RO obtained a VA medical opinion addressing whether the Veteran's schizophrenia was at least as likely as not incurred in treatment in March of 1987.  Notwithstanding the fact that the RO previously requested a VA examination, VA is not required to provide a medical examination or obtain a medical opinion prior to adjudicating the instant claim because the Veteran has not introduced new and material evidence sufficient to reopen his previously-denied claim.  

As the record does not indicate that there is additional relevant evidence to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  
III.  Claim to Reopen

	Legal Criteria

In general, a claim that has been denied by the RO in a final, unappealed decision may not thereafter be reopened or allowed.  See 38 U.S.C.A. § 7105(c).  An exception to this rule is set forth in 38 U.S.C.A. § 5108, which pertains to reopening disallowed claims.  

To reopen a claim that has been denied by a final decision, a claimant must present new and material evidence in support of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New evidence" means existing evidence that was not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  

There is generally a low threshold for determining that a claimant has presented new and material evidence.  See id.; see also Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, the phrase "raise a reasonable possibility of substantiating the claim" is to be viewed as "enabling rather than precluding reopening."  See Shade, 24 Vet. App. at 121.  

For purposes of reopening a claim, the credibility of newly presented evidence is generally presumed, unless the evidence is inherently incredible or beyond the competence of the witness presenting the evidence.  See, e.g., Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c), provided that such records include service records that are related to the claimed in-service event, injury, or disease.  

	Background and Analysis

Historically, the RO issued a decision in April 1990 denying entitlement to service connection for a nervous disorder, as the available evidence demonstrated the onset of a nervous disorder during other than active military service and not within a presumptive term.  Additionally, current law did not provide for service connection based upon aggravation of an injury during inactive duty for training, as a nervous disorder did not constitute an injury.  The Veteran appealed the April 1990 rating decision, and the Board denied his claim in May 1991, as it found that a psychiatric disorder was not incurred in, or aggravated during, inactive duty training.  

The United States Court of Veterans Appeals vacated the Board's decision in September 1992, and it remanded the Veteran's claim to the Board for further consideration.  Specifically, the Court found a contradiction in the Board's statements that the Veteran's psychiatric disorder was "apparently exacerbated" during his inactive duty for training, but then concluded that a psychiatric disorder as not incurred, or aggravated, while performing inactive duty for training.  Additionally, the Board did not adequately address the Veteran's contention that his disorder first manifested while on active duty.  The Board remanded the Veteran's claim in May 1993 for additional development, and in November 1994, the RO denied the Veteran's claim for failure to establish that his condition was incurred during active service or within one year of his discharge in March 1980.  As noted in the November 1994 rating decision, a diagnosis of psychosis during inactive duty for training did not qualify for service connection, as only an injury may be service-connected during inactive duty for training.  

As additional evidence was received prior to the November 1994 rating decision, but was not considered in rendering the decision, the RO issued another rating decision in February 1996, in which it confirmed and continued to deny the Veteran's claim for service connection.  The Veteran appealed the February 1996 rating decision, and in October 1997, the Board denied the Veteran's claim for service connection for a psychiatric disability.  The Board considered the Veteran's contention that his claimed psychiatric disorder was first manifested during his period of active duty training from 1979 to 1980, and that it was later aggravated during inactive duty for training, but it ultimately concluded that the Veteran's claim was not well-grounded.  As the Chairman of the Board did not order reconsideration of this decision, and there is otherwise no indication that this decision was subject to review pursuant to 38 C.F.R. § 20.1100(b), the Board's decision became final.  See 38 C.F.R. § 20.1100(a).  

The Veteran requested to reopen his claim for service connection in September 2001, and in an April 2002 rating decision, the RO denied the Veteran's request.  Although the Veteran filed a notice of disagreement in May 2002, he never perfected an appeal of the April 2002 rating decision; instead, the Veteran filed another request to reopen his claim in June 2002.  As set forth in an August 2002 letter from the RO, the RO treated the June 2002 letter as a withdrawal of his May 2002 notice of disagreement.  As an appeal of the April 2002 rating decision was never perfected, it therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103; see also 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302.  

The RO denied the Veteran's June 2002 request in a rating decision dated in February 2003.  As set forth in the rating decision, there was no evidence available to support a finding that the Veteran was on active duty for training when his claimed psychiatric disorder was manifested.  The Veteran filed a notice of disagreement in May 2003, and a Statement of the Case was issued in November 2003; however, as the Veteran never perfected an appeal of the February 2003 rating decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103; see also 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302.  The Veteran filed the instant request to reopen his claim for service connection for an acquired psychiatric disorder in February 2011.  

At the time of the last final rating decision in February 2003, whereby the RO denied the Veteran's request to reopen his claim for service connection for a psychiatric disorder, to include schizophrenia, the evidence consisted of treatment records from the Community Mental Health Center of Middle Georgia dated from March to September 2002, which showed treatment for chronic schizophrenia, cannabis abuse, cocaine abuse and/or dependence, and alcohol dependence.  

The evidence also consisted of all evidence that was previously of record, which included service treatment and military personnel records pertaining to the Veteran's active service, as well as his service in the Army Reserves and National Guard.  The Veteran's December 1978 report of medical examination for enlistment into the Army Reserves provided that he was clinically evaluated as normal, including with respect to any psychiatric issues.  In a March 1983 report of medical history during the Veteran's service in the Army Reserves, he affirmed a history of depression.  However, the examining provider did not make any notations regarding a psychiatric condition in the report, and the March 1983 report of medical examination provides that the Veteran was clinically evaluated as normal, including with respect to any psychiatric issues.  In a July 1985 report of medical history on enlistment into the National Guard, the Veteran denied a history of depression, and the corresponding report of medical examination provides that the Veteran was clinically evaluated as normal, including with respect to any psychiatric issues.  

The Veteran's service treatment records also included a March 1987 inpatient treatment record cover sheet from the Winn Army Hospital, which demonstrated that the Veteran was admitted on March 28, 1987, and released one day later; the listed diagnoses were acute psychosis and probable chronic paranoid schizophrenia.  The Veteran's service treatment records also contained a June 1987 request for medical determination regarding whether the Veteran was eligible to be retained in the Georgia Army National Guard.  The request, which was submitted via a DA Form 2496, noted that during an inactive duty training drill at Fort Stewart from March 27, to 29, 1987, the Veteran reported to the battalion aid station and stated that he had a problem.  Specifically, he reported that his internal organs were "scrambled."  The Veteran was taken to the Winn Army Hospital on March 28, 1987, and was released the following day with the understanding that he seek civilian care.  According to the request for medical determination, the Veteran enrolled himself into a program at the Community Mental Health Center of Middle Georgia on April 1, 1987, and according to a conversation with a social worker at the Community Mental Health Care Center, the Veteran had been treated in the past for paranoia-type symptoms.  Attached to the Form 2496 was an April 1987 intake data sheet from the Community Mental Health Center, and clinical intake reports dated in January and November 1986.  The January 1986 intake report listed a diagnosis of other mixed or unspecified alcohol abuse, and the November 1986 listed diagnoses of schizophreniform disorder and other, mixed or unspecified substance abuse.  As set forth in a July 1987 disposition form, disapproval for retention in the Army National Guard was recommended.  The disposition form notes chronic paranoid schizophrenia and appears to refer to the March 29, 1987 inpatient treatment record.  

At the time of the last final rating decision in February 2003, the record also contained treatment records from the Central State Hospital dated from January 1986 to December 1992, which included reports of psychiatric admissions dated in January 1986, November 1986, June 1987, August 1992, and November 1992.  Discharge diagnoses associated with the Veteran's admissions included alcohol intoxication and cannabis abuse (January 1986); atypical psychosis, unspecified alcohol dependence, unspecified cannabis abuse, and alcohol withdrawal delirium (November 1986); atypical psychosis, unspecified alcohol dependence, and unspecified cannabis abuse (June 1987); psychotic disorder, not otherwise specified, and alcohol dependence (August 1992); and polysubstance abuse (alcohol and cocaine) and psychotic disorder, not otherwise specified (November 1992).  

The record contained treatment records from the Dodge County Starting Point Hospital, which showed the Veteran was hospitalized in April and May 1992 for schizophrenia, undifferentiated, chronic with acute exacerbation, and history of possible alcohol and marijuana abuse.  It also contained March 1990 and June 1990 letters from Dr. K.S. Reddy of the Community Mental Health Center regarding the Veteran's treatment for paranoid schizophrenia and substance abuse.  Additionally, the record contained private treatment records from the Twin Oaks Recovery Center, which showed that the Veteran received treatment for multiple substance abuse between February 1993 and November 1994.  

Evidence presented or associated with the Veteran's claims file since the February 2003 final rating decision includes statements from the Veteran received in July 2011, August 2011, and July 2013; June 2016 testimony from the Veteran and his cousins, T.L. and J.L.; treatment records from the Dublin VAMC dated between April 2003 and August 2012; treatment records from the Georgia Department of Corrections dated between June 2007 and January 2011; treatment records from the Community Mental Health Center of Middle Georgia dated between April 2011 and July 2011; treatment records from the Central State Hospital dated between January 1986 and August 2000; records from SSA, which include various medical treatment records; a VA medical opinion dated in August 2012; and several duplicate copies of the March 29, 1987 inpatient treatment record and cover sheet from the Veteran's inpatient treatment at the Winn Army Hospital.  

The Board concludes that the additional evidence received since the February 2003 rating decision is not new and material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating the Veteran's claim when considered by itself or in conjunction with the evidence that was previously of record.  

With respect to the post-service medical treatment records that have been associated with the claims file since the February 2003 final rating decision, the Board finds that they are not material because they are duplicative or cumulative of evidence that was previously associated with the claims file, or they do not pertain to an unestablished fact or element necessary to substantiate the Veteran's claim.  Specifically, the newly-obtained treatment records from the Georgia Department of Corrections, Dublin VAMC, Community Mental Health Center of Middle Georgia, Central State Hospital, and the Social Security Administration show treatment for schizoaffective disorder, psychotic disorder, and polysubstance abuse/dependence.  However, they do not provide evidence suggesting that the Veteran's psychiatric disorder was incurred in, or is otherwise related to, his period of active duty from August 1979 to March 1980; nor do they provide any evidence indicating that his current condition is a result of an injury that was incurred or aggravated during inactive duty for training.  As reflected in the Board's October 1997 decision, the Veteran's psychiatric disorder has resulted from a disease process and does not constitute an "injury" within the meaning of 38 U.S.C.A. § 101(24).  

While the Board acknowledges that an April 2011 treatment record from the Community Mental Health Center of Middle Georgia notes that the Veteran reported that his first breakdown occurred when he was on "active duty," the Veteran also stated that his present illness started in the mid-1980s when he was in the National Guard and felt that his commanding officer was plotting to have him beheaded.  Therefore, this evidence is duplicative of prior evidence noting the onset of symptoms during inactive duty training sessions in the National Guard in the mid-1980s.  Additionally, while the Board also observes that in a February 1987 SSA disability report, the Veteran noted that his disabling condition of nervous/stress disorders began in November 1979, the general assertion that the Veteran's condition began during his period of active duty was previously of record, as reflected in the Board's October 1997 decision.  As such, these records do not constitute material evidence.  

The August 2012 VA medical opinion does not comprise new and material evidence in support of the Veteran's claim.  The examiner found that the Veteran's medical records did not support a diagnosis of schizophrenia, or treatment for schizophrenia, while in service.  The examiner also opined that the Veteran's current condition was not due to, or related to, the March 1987 inpatient treatment.  The Board notes that while the opinion references treatment in "March 1983," this appears to be a typographical error.  According to the examiner, the Veteran was not documented as having any mental health issues in December 1978, March 1983, and July 1984.  When the Veteran was treated for "atypical psychosis" at Central State Hospital following treatment for alcohol intoxication in 1986, it was noted that he had been abusing alcohol and marijuana.  The Veteran was then treated again in 1987 for atypical psychosis, alcohol dependence, and cannabis abuse, and during that admission, it was noted in the medical record that the Veteran denied some of his symptoms, saying that he needed someone to listen to him regarding his desire to not have to attend National Guard duties.  The examiner added that the Veteran was treated for one night at the Winn Army Medical Hospital in March 1987 for "acute psychosis," which, by definition, is not a chronic condition, but rather, a situational condition that is not ongoing.  According to the examiner, the Veteran was discharged from Central State Hospital in June 1987, and the medical records indicated that the Veteran was hallucinating and delusional; as such, it appeared that the Veteran was likely experiencing symptoms from schizophrenia in 1987.  However, there is nothing in the medical opinion that links these symptoms with the Veteran's active service.  Thus, the August 2012 medical opinion does not constitute new and material evidence because it does not suggest that the Veteran's psychiatric disorder was incurred during active military service, or that there is a causal relationship between his psychiatric disorder and his active military service.  

As for the Veteran's statements dated in July 2011, August 2011, and July 2013, they are also duplicative of statements or contentions that were previously raised.  For instance, the Veteran wrote that his condition began while on duty at Fort Stewart, Georgia in March 1987, which was supported by the March 29, 1987 treatment record from Winn Army Medical Hospital.  Additionally, while the Board notes that the Veteran, in the July 2013 statement, asserted that the March 1987 hospitalization at Winn Army Medical Hospital occurred during active duty for training, it has already been determined that the Veteran was on inactive duty for training.  As noted above, a June 1987 DA Form 2496 noted that the Veteran was on inactive duty for training at Fort Stewart from March 27, to 29, 1987.  

At the June 2016 hearing, the Veteran and his representative maintained that events that transpired during the Veteran's active duty between August 1979 and March 1980 precipitated the Veteran's current condition, and it was then aggravated during his National Guard service.  In support of this assertion, the Veteran stated that he saw a chaplain during his active military service due to feeling "nervous."  He also stated that he had to switch his military occupational specialty from radio repair to field wireman because radio repair was too stressful for him.  The Veteran appeared to suggest his nervous condition affected his hands, and he indicated that as a result, "they cut [his] hand" and the "nerves [were] hanging from [his] hand."  

The Board acknowledges that under certain circumstances, lay evidence may warrant reopening a previously denied claim.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, the Board finds that the Veteran's lay statements following the February 2003 rating decision are either repetitive or cumulative of statements that he previously made, or they do not raise a reasonable possibility of substantiating his claim.  As reflected in the Board's October 1997 decision, the Veteran has previously contended that his appointments with the chaplain during his period of active service suggest that his current condition manifested during, or is otherwise the result of, his period of active service.  

While the Veteran maintained that his MOS was changed to tactical wire specialist, his personnel records, which were previously associated with the record, do not reflect any MOS assignment prior to tactical wire operations specialist.  Additionally, to the extent that the Veteran maintains that he had a nerve condition involving his hands during his period of active duty service, which resulted in his hand being cut open, the Board is not required to consider the patently incredible to be credible when considering whether new and material evidence has been received.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994) (noting that although the Board is generally precluded from considering the credibility of newly submitted evidence for purposes of determining whether new and material evidence has been presented, the Board is not required to consider evidence that is inherently false or untrue, or patently incredible, to be credible).  Therefore, given that there was no change in MOS assignment during the Veteran's period of active military service, and the nature of the Veteran's assertion regarding his hand, neither of these contentions constitute new and material evidence in support of the Veteran's claim.  See id.  

At the hearing, the Veteran's cousin T.L. testified that after the Veteran was discharged from service in 1980, he "wasn't the same guy," adding that the Veteran used drugs and alcohol, and made suicide attempts, including an attempt with an ice pick.  Although T.L. initially stated that this occurred while the Veteran was on duty, it was later clarified during the hearing that the stabbing incident took place in the 1990s after the Veteran's release from the National Guard, which is confirmed by the Veteran's medical records showing that he stabbed himself with an ice pick in March 1994.  The Board finds that T.L.'s testimony does not constitute new and material evidence.  As reflected in the Board's October 1997 decision, the Veteran has previously contended that his current condition began during his period of active service.  Moreover, evidence regarding the Veteran's history of substance abuse and multiple hospitalizations for both substance abuse and psychiatric care since the 1980s has previously been considered with respect to the Veteran's claim.  Thus, the Board finds that T.L.'s testimony is merely cumulative or redundant and does not raise a reasonable possibility of substantiating the Veteran's claim, as it does not indicate that the Veteran's psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.  

In summary, the evidence submitted since the February 2003 rating decision, when considered by itself or in conjunction with evidence that was previously of record, is not new and material.  Specifically, the additional evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim, namely, evidence indicating a nexus between his psychiatric disorder and military service; nor does it raise a reasonable possibility of substantiating his claim.  As new and material evidence has not been received, the claim for service connection for an acquired psychiatric disorder is not reopened.  See 38 C.F.R. § 3.156(a).  

The Board also concludes that the Veteran's claim is not entitled to reconsideration pursuant to 38 C.F.R. § 3.156(c).  In September 2012, SSA records were associated with the Veteran's claim file, which included copies of service treatment records that were previously associated with the claims file.  As these service treatment records do not constitute newly-obtained and relevant service treatment records that had not been associated with the claims file when VA previously decided the claim, the Board will not reconsider the claim under 38 C.F.R. § 3.156(c).  


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is not reopened.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


